Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 5-8, 15-18 and 21-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claims 5, 15 and 25, line 3 of each, “the latch and slot” each lack singular antecedent basis or consistency with earlier recitation. 
In claims 6, 16 and 26, it is indefinite whether the undercut or undercuts define only one tab, or if each undercut defines a respective tab. In line 1, “the latch” is indefinite due to the indefiniteness of claim 5.
In claims 7, 17 and 27, line 2, the singular “the tab and ear” lack clear antecedent basis or consistency with earlier definition.  
	In claims 8, 18 and 28, lines 1-2, “a second latch” is indefinite this is one of the previously defined “at least one latch”, or an entirely different latch not encompassed by “at least one latch”. 
In claim 21, lines 11 and 12, “the rib” lack singular antecedent basis or consistency with earlier recitation. See also claim 30.  
 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-4, 9, 11-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lourenco (2009/0166361) in view of one of Hannon et al. (10,561,817) and Swenson et al. (6,726,649). Claims 1-4, 9, 11-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Raven et al. (2008/0289984) in view of one of Hannon et al. (10,561,817) and Swenson et al. (6,726,649). Lourenco and Raven et al. each disclose a medical device package comprising a case (10; 10; respectively) having a tubular wall having an outer dimension which is closed at one end (lowermost end; 20) and open at a collar at the other end (abutting 30; at 14), the other end defining a top land (top of 80; portion receiving 30), a cap (30; 16) having a top wall and a side wall defining a bottom land (bottom of 40; bottom free edge of 30) and an outer surface that matches the outer dimension of the tubular wall, a hinge (90; 34) having one end connected to the cap and a second end connected to the other end of the tubular wall, the hinge permitting selectable movement of the cap between an open position and a closed position, the bottom land of the closed cap with the top land of the case defining a junction line of engaging when the cap and case are adjacent one another, and an indentation (86; 16 or 38) of reduced outer dimension in one of the outer surfaces and . 
As to claims 2 and 12, Lourenco and Raven et al. each disclose a seal defined by the cap and case that maintains a sterile environment inside the case and cap. 
 As to claims 3-4 and 13-14, Lourenco and Raven et al. each disclose a sealing projection (22; 32) and a cap portion receiving the projection.  
As to claims 5-6 and 15-16, Lourenco and Raven et al. each disclose general structure (see paragraphs 0024-0025; at 40 and 42) that render the claimed structure a slight variation thereof. 
As to claims 9 and 19, Hannon et al. further disclose employing a hydration liner as claimed in a medical package for the same purpose as the present application. 
 
Claims 5-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claims 1 and 11 above, and further in view of                       WO 2017/185052. The same claimed latch structure is set forth in Figure 16 and claims 23-28 of the earlier filed case. It would have been obvious to one of ordinary skill in the . 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claims 1 and 11 above, and further in view of Schmidt et al. (6,186,325). The combinations do not disclose a rib as claimed. However, Schmidt et al. (6,186,325) disclose a package (14) with at least one rib (34A-34C) to dispose the catheter within the package. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the package of either one of Lourenco and Raven et al. with at least one rib in the manner of Schmidt et al. as claimed, as such a modification would predictably fixedly dispose the catheter within the package.

Claims 21-26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lourenco (2009/0166361) in view of one of Hannon et al. (10,561,817) and Swenson et al. (6,726,649). Claims 21-26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Raven et al. (2008/0289984) in view of one of Hannon et al. (10,561,817) and Swenson et al. (6,726,649). Lourenco and Raven et al. each disclose a medical device package comprising a case (10; 10; respectively) having a tubular wall which is closed at one end (lowermost end; 20) and open at the other end (abutting 30; at 14), a cap (30; 16), a hinge (90; 34) having one end connected to the cap and a .
As to claims 22, Lourenco and Raven et al. each disclose a seal defined by the cap and case that maintains a sterile environment inside the case and cap. 
 	As to claims 23 and 24, Lourenco and Raven et al. each disclose a sealing projection (22; 32) and a cap portion receiving the projection. 
As to claims 25 and 26, Lourenco and Raven et al. each disclose general structure (see paragraphs 0024-0025; at 40 and 42) that render the claimed structure a slight variation thereof. 
As to claim 29, Hannon et al. further disclose employing a hydration liner as claimed in a medical package for the same purpose as the present application. 
As to claim 30, Schmidt et al. disclose a funnel (including 44) which engages the at least one rib. 
 
Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claims 21 above, and further in view of WO 2017/185052. The same . 

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG